Citation Nr: 0716815	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  00-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations.

4.  Entitlement to service connection for joint aches, to 
include as due to an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations.

5.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations.

6.  Entitlement to service connection for fatigue, to include 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness as a result of service in the Persian Gulf theatre of 
operations.

7.  Entitlement to service connection for a disorder of the 
cervical segment of the spine, to include as due to an 
undiagnosed illness as a result of service in the Persian 
Gulf theatre of operations.

8.  Entitlement to service connection for refractive error 
and blurred vision, to include as due to an undiagnosed 
illness as a result of service in the Persian Gulf theatre of 
operations.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service with the Army National Guard 
from September 1988 to September 1991.  He served in the 
Southwest Asia theatre of operations from November 7, 1990, 
to May 29, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1999 and 
April 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The first action 
denied service connection for PTSD, and the second action 
denied service connection for the other issues now on appeal.  
In February 2004, the Board remanded the claim for the 
purpose of obtaining additional information.  The claim has 
since been returned to the Board for further action.  

In May 2003, the veteran presented testimony before the 
Board; a transcript of that hearing was produced and has been 
included in the claims folder for review.

The issues involving fatigue/chronic fatigue syndrome, 
headaches, memory loss, joint aches, and insomnia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in the decision portion of this action.

2.  The veteran served in the Persian Gulf theatre of 
operations during Operation Desert Shield/Desert Storm.  

3.  During his tour-of-duty, he was located with a US Army 
unit that withstood scud attacks.  

4.  The veteran has been diagnosed by VA health care 
providers as suffering from PTSD.

5.  The veteran's PTSD has been medically attributed to 
stressors that the veteran experienced during his tour-of-
duty in the Persian Gulf theatre of operations.  The medical 
evidence shows that the veteran has been diagnosed with PTSD 
which is medically attributed to stressors he experienced 
during his active service.

6.  The veteran has not been diagnosed as suffering from a 
ratable bilateral eye disability.

7.  The veteran has not been diagnosed as suffering from a 
ratable disability of the cervical segment of the spine.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
PTSD was incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Eye disabilities (blurred vision and refractive error), 
on a direct basis, and the result of an undiagnosed illness, 
was not incurred or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103 and 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2006). 

3.  A neck disability, on a direct basis, and the result of 
an undiagnosed illness, was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103 and 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a May 2001 letter 
from the RO to the appellant that was sent after the initial 
agency of original jurisdiction (AOJ) decisions.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice with respect to the service 
connection claims were provided to the veteran after the 
initial AOJ decisions, the Board finds that there was a 
"lack of prejudice from improper timing of the notice."  
That is, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decisions that are the basis of this appeal were already 
decided.  The VCAA information with respect to service 
connection was not provided to him until after he appealed.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claims. 

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that, as a result of 
the veteran's claim for service connection for various 
disabilities, a number of examinations have performed and 
those results have been included in the claims folder for 
review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with a 
Dingess type letter in July 2006.  This letter specifically 
discussed the contents of Dingess and how the Dingess claim 
could affect the veteran's case.  Because this notice has 
been provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

I.  PTSD

The veteran served with the Illinois Army National Guard.  
During Operation Desert Shield/Storm, his National Guard unit 
was federalized and he, along with the unit, was sent to the 
Persian Gulf theatre of operations.  The service records 
indicate that the veteran was in the theatre of operations 
from November 7, 1990, to May 29, 1991.  The records further 
show that while in the Persian Gulf, the veteran was attached 
to the 180th Transportation Battalion, 7th Transportation 
Group, Headquarters Company 504th Parachute Infantry 
Regiment, 82nd Airborne Division, and the 1244th 
Transportation Company.  

The veteran has stated that when he was assigned to the 
various units, he experienced a number of stressors that he 
claims were extremely disturbing.  He contends that while in 
the port of Jubail, the area was bombarded by scuds, which 
reportedly just missed the area in which he was at.  He 
further stated that he traveled on the "Highway of Hell" 
where he saw numerous trucks that had been destroyed by the 
US Air Force along with dead and burned bodies.  
Additionally, at different times during his deployment, he 
maintains that he had to repeatedly don MOPP (chemical 
protective equipment) that he contends was very traumatic.  

He further says he was constantly worried that he would be 
killed by Iraqis or that he would be exposed to poisonous 
gasses, and that this fear has produced nightmares and 
flashbacks that he continues to suffer therefrom.  In 
summary, the veteran, along with his representative, has 
claimed that all of these factors were stressful situations 
which, in turn, led to the development of PTSD, from which 
the veteran now suffers.

The record reflects that the veteran's Army military 
occupational specialty (MOS) was that of 88M10 - motor 
transport operator.  His NGB Form 22 notes that the veteran 
was issued the Army Service Ribbon, the Southwest Asia 
Service Medal, and the National Defense Service Medal.  The 
official records do not show that the veteran was awarded a 
personal or unit valour award, such as a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the veteran 
fired his personal weapon at the enemy such that he might 
have been awarded a Combat Infantryman Badge or a similar 
award from the Army.

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2006).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2006).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7 .46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2006).

The veteran's principal claimed stressors have nothing to do 
with combat or being fired upon by the enemy.  However, the 
claimed stressors are related to the veteran being in a war 
zone or hostile territory, and in an area that received 
rocket or mortar fire.  In other words, the veteran was 
stationed in a location that subjected him to combat-type 
situations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2004).

To support his claim, the veteran has proffered a couple 
written statements by individuals who served with the veteran 
in the Persian Gulf theatre of operations.  These statements 
are consistent with the contentions made by the veteran.

More importantly however is a written statement received by 
the RO from the US Armed Services Center for Research of Unit 
Records [USASCRUR] (now the Joint Service Records Retention 
Center [JSRRC]).  The statement is dated December 2004 and it 
states that USASCRUR was unable to locate the unit history 
submitted by the 1244th Transportation Company while it was 
in the Persian Gulf.  However, USASCRUR did state:

	. . . examples of stressful 
incidents similar to those that have been 
verified through our research efforts:

....

2.  In February 1991, I was subjected to 
SCUD attacks while assigned to the 100th 
Ordnance Company in KKMC; and

3.  While assigned to Company B, 3rd 
Battalion, 37th Armor we engaged Iraqi 
Republican Guard forces on March 1, 1991.

A review of various websites on the internet have led to the 
discovery of a "white paper" titled Iraq's Scud Ballistic 
Missiles, prepared by the Department of Defense.  In that 
paper, the Department of Defense confirmed that the port of 
Jubail was attacked on at least two separate occasions via 
scud missiles.  From the limited amount of information 
available in the claims folder from the Department of 
Defense, it appears that the veteran could have been present 
at the port of Jubail during one of those attacks.  Because 
USASCRUR/JSRRC has previously concluded that being in a unit 
that was subject to a scud attack is a combat-type stressor, 
and since the evidence, at the very least, strongly implies 
that the veteran was in a locale that was also the subject of 
numerous scud attacks, it is the conclusion of the Board that 
the veteran has suffered from a combat-type of stressor.  In 
other words, the Board finds this information is sufficient 
to verify that the veteran was exposed to significant, life-
affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  After further review of the evidence the Board 
finds that service personnel records and the historical 
information concerning the veteran's unit, and similar units, 
proffered by the veteran and his representative, establish 
that the veteran served in a hostile area.  As his stressors 
are consistent with service in a hostile territory, the Board 
finds no further verification of the veteran's stressors are 
necessary.

During the long course of this appeal, the veteran has been 
treated by VA and other medical providers, and they have 
concluded that he suffers from the symptoms and 
manifestations of post-traumatic stress disorder.  They have 
diagnosed the veteran as actually having the disorder and he 
has undergone treatment for this, along with other 
psychiatric problems.  They have concluded that the veteran's 
PTSD was and is the result of his service during Operation 
Desert Shield/Desert Storm.  

The record presents a valid diagnosis of PTSD related to 
stressful experiences the veteran reported he underwent 
during his service in Saudi Arabia, Kuwait, and Iraq.  
Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while in the 
Persian Gulf theatre of operations.  The Board therefore 
concludes that service connection for PTSD is appropriate.



II.  Neck and Eye Disabilities

The veteran has also claimed that he now suffers from 
disabilities of the eyes and neck and that they are related 
to his service in the Persian Gulf theatre of operations.  He 
has implied that he has undiagnosed illnesses and that the 
complaints he has involving the neck and eyes are symptoms 
and manifestations of those undiagnosed illnesses.  

For VA purposes, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia theatre of operations during Operation 
Desert Shield/Storm.  The theatre of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 U.S.C.A. § 1117(d), (f) (West 2002); 38 C.F.R. 
§ 3.317(d) (2006).

For veterans who served in the Southwest Asia theatre of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2006).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2011.  Interim Rule to 38 C.F.R. § 3.317(a) (2006).

For the purposes of § 3.317(a)(1) (2006), "signs" or 
"symptoms" which may be manifestations of an undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual 
disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2006).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).

To summarize, then, there are alternative means by which 
service connection might be established:

(1) objective indications of chronic 
disability resulting from illness that 
cannot be attributed to a known diagnosis 
or that is attributable to a chronic 
multi-symptom illness;

(2) competent evidence of direct 
incurrence or aggravation of a diagnosed 
illness or injury in service, with 
chronic residuals; or

(3) competent medical evidence linking a 
current diagnosed disability with disease 
or injury shown in service.

In the present case, the veteran served in Southwest Asia and 
is considered to be a Persian Gulf War veteran.

As a result of the Board's February 2004 remand, the veteran 
underwent examinations of his neck and eyes in November 2006.  
Upon reviewing the medical records and examining the veteran, 
both medical care providers concluded that the veteran was 
not suffering from a disability of the eyes, to included 
presbyopia and blurred vision, or of the cervical segment of 
the spine.  

The Board is left with the contentions made by the veteran 
and the statement provided by his representative.  These 
statements were undoubtedly made in good faith; however, the 
veteran and his representative are not medical professionals 
nor have they undergone medical training.  The Board notes 
that the veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can 
say he experiences "neck pain and stiffness or blurry 
vision".  However, the veteran and his representative are 
lay people, and as laypeople, they do not have the expertise 
to opine regarding medical diagnosis or etiology.  They 
cannot state, with medical certainty, that the veteran now 
suffers from a particular disability and that said disability 
is related to his military service or to some incident he 
experienced while he was in the service.  In the absence of 
evidence demonstrating that the veteran and his accredited 
representative have the requisite training to proffer medical 
opinions, the contentions made by either one of them are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the veteran may not self-diagnose a disease or 
disability, and he may not link disabilities or diagnoses.

Although a specific diagnosis of a known clinical entity is 
not required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia 
during the Gulf War, the evidence must nevertheless reflect 
the current presence of some impairment or chronic 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability or some impairment.  
See 38 U.S.C.A. § 1110 (West 2002).

As there is no competent medical evidence of record of a 
diagnosis/impairment consisting of a neck disability or 
disabilities of the eyes, the Board concludes that the 
veteran's claim for service connection for such is denied.  
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996). The Court has further 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Therefore, the benefit of the doubt 
rule is not for application.  Thus, the veteran's claims for 
entitlement to service connection are denied.


ORDER

1.  Entitlement to service connection for PTSD is granted.

2.  Entitlement to service connection for a disorder of the 
cervical segment of the spine, to include as due to an 
undiagnosed illness as a result of service in the Persian 
Gulf theatre of operations, is denied.

3.  Entitlement to service connection for refractive error 
and blurred vision, to include as due to an undiagnosed 
illness as a result of service in the Persian Gulf theatre of 
operations, is denied.  


REMAND

The veteran has also claimed that he now suffers from 
headaches, memory loss, joint aches, insomnia, 
fatigue/chronic fatigue syndrome, to include being due to an 
undiagnosed illness as a result of service in the Persian 
Gulf theatre of operations.  He has asked for service 
connection for each of these conditions.  

In February 2004, the Board remanded the above issues for the 
purpose of obtaining additional information on those 
conditions.  When the claim was sent to the Appeals 
Management Center (AMC), the AMC issued a development letter 
in March 2004.  In that letter, the AMC stated the following:

In order for us to reconsider these 
issues, you must submit new and material 
evidence to show that the condition was 
incurred in or aggravated by your active 
military service.  New evidence is 
evidence that has not previously been 
considered.  Evidence that is merely 
cumulative and tends to reinforce a 
previously well-established point is not 
considered new.  Material evidence is 
evidence that is relevant to the issue of 
service connection.  

The AMC sent that information to the veteran despite the fact 
that none of the issues were "new and material" issues.  
Hence, because the AMC has provided incorrect information to 
the veteran, the claim must be returned to the AMC so it may 
remedy this.  

Moreover, as noted above, the record reflects that the 
veteran was sent a VCAA-type letter.  That letter attempted 
to provide information to the veteran as to how he could 
prevail on his claim.  The letter further told the veteran 
what the VA would do to assist the veteran with the claim, 
and what evidence the VA would obtain on behalf of the 
veteran.  In that letter, the RO informed the veteran that he 
needed to show "a relationship between the chronic 
disability and the undiagnosed illness."  Yet, the Board 
finds that the VCAA letter issued to the veteran is 
inadequate with respect to the issues that remain on appeal.

Specifically, the VCAA requires not only that the RO (through 
the VCAA letter) inform the veteran how he can prevail on his 
service connection claim, but the RO must discuss the 
difference in direct service connection and service 
connection secondary to an unknown agent.  Additionally, the 
RO has a further duty to discuss the applicability of case 
law [Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998); and Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997)] to the veteran's claim now before it, and it 
must do so within the scope of the VCAA letter.  It must 
explain to the veteran the differences between an undiagnosed 
illness and a diagnosed illness and the nuances of Persian 
Gulf claims.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  Because the RO has not 
done this, the claim must be returned to the RO/AMC so that 
another, more complete, VCAA letter may be accomplished.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO/AMC has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The Board further finds that while the veteran has undergone 
medical examinations with respect to the issues now on 
appeal, the Board believes that information obtained from 
those medical examinations is incomplete and inconclusive.  
For example, when the veteran was examined in August 2006, 
the medical provider stated that a number of the claimed 
conditions were "as likely as not" related to the veteran's 
service in the Persian Gulf.  The AMC then denied the claim 
even though the medical evidence implied that some of the 
veteran's conditions were service-related; the AMC denied the 
claim without pointing to medical evidence that was contrary 
to the VA opinions.  Because there appears to be a dearth of 
medical evidence, the Board believes that it is unable to 
adequately and fairly evaluate the veteran's claim, and as 
such, the claim must be returned for additional medical 
testing.  Hence, the claim must be remanded so that another, 
more complete examinations may be performed.

To put it another way, the medical examinations obtained as a 
result of the Board's February 2004 Remand appear to be 
incomplete.  The examiners failed to provide detailed 
etiological opinions with respect to any found conditions.  
Such information is necessary if the Board is to provide 
reasons and bases in its decision on the merits of the 
veteran's claim.  The VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  In this instance, the 
examinations did not provide detailed, specific comments on 
the etiology of any claimed disability, disorder, or disease.  
A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should therefore be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before the Board's decision on 
the merits of his claims is issued.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC must inform the claimant 
of the requirements involved with his 
claim for an undiagnosed illness 
secondary to service in the Persian Gulf 
theatre of operations, to include the 
granting of the claim on a direct and 
indirect basis in accordance with Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994) 
and what he must do in order to prevail 
on his various claims for service 
connection.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should schedule the 
veteran for a VA examination, by an 
appropriate specialist, to evaluate his 
claimed various conditions due to an 
undiagnosed disability.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

Each examiner is asked to express an 
opinion concerning whether the veteran 
suffers from a diagnosed condition, and, 
if so, the etiology of the claimed 
condition.  The examiner should provide 
an opinion as to whether the veteran now 
suffers from a specific condition of an 
undiagnosed illness.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or due to his service during the 
Persian Gulf War or whether it is at 
least as likely as not that any found 
disorder is related to a service-
connected disability.  Moreover, if the 
examiner determines that the veteran is 
now suffering from an actual disability 
that is not an undiagnosed illness, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that any disorder is due to or began in 
or was caused by his active duty military 
service.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims on 
appeal.  The RO/AMC must adjudicate the claims for service 
connection not only on a secondary basis but also must 
adjudicate the claims for service connection on a direct 
basis in accordance with Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).  If the benefits sought on appeal remain denied, 
the appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


